Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rules prohibiting assault, fighting and engaging in violent conduct. We find that the misbehavior report, together with the testimony adduced at the hearing, constitute substantial evidence to support the determination of guilt (see, People ex rel. Vega v Smith, 66 NY2d 130; Matter of Kalid v Farrell, 284 AD2d 603). Although petitioner claimed that he was not involved in the assault, this created a credibility issue that the Hearing Officer was entitled to resolve against him (see, Matter of Washington v Selsky, 271 AD2d 798; Matter of Nieves v Selsky, 263 AD2d 795, 796). Petitioner’s remaining contentions are unpreserved for our review.
Cardona, P. J., Crew III, Peters, Carpinello and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.